Citation Nr: 0327406	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The appellant served on active duty from October 1966 to July 
1970.  

This matter came before the Board of Veterans Appeals (Board) 
from a January 2002 administrative decision by the VA 
Regional Office (RO) in Cleveland, Ohio, which determined 
that the character of the appellant's discharge from service 
was a bar to VA benefits.  A videoconference hearing was held 
before the undersigned acting Veterans Law Judge in December 
2002.  The appellant presented testimony from the RO in 
Huntington, West Virginia.

The Board notes that the RO had previously determined, in a 
November 1970 administrative decision, that the character of 
the appellant's discharge from service was a bar to VA 
benefits.  In the currently appealed decision, the RO, 
however, and while making reference to this prior decision, 
considered the claim on the merits (i.e. as opposed to based 
on whether new and material evidence has been submitted to 
reopen the claim).  

Generally, the Board would necessarily address this claim 
based on whether new and material evidence has been submitted 
(see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
see also D'Amico v. West, 209 F.3d 1322 (2000).  From a 
review of the claims folder it does not appear, however, that 
the appellant was ever notified of the November 1970 
decision, and as such, a de novo review of the claim is 
warranted; and, in any event, such action does not prejudice 
the appellant.


FINDINGS OF FACT

1.  The appellant entered service in the United States Army 
(Army) in October 1966 and went AWOL (absence without 
official leave) from March 30, 1969 to March 29, 1970.

2.  The appellant's active military service was terminated in 
July 1970 by a discharge under other than honorable 
conditions, due to, among other things, his period of AWOL.

3.  The appellant was not insane at the time that he began 
his period of unauthorized absence.

4.  There were no compelling circumstances to warrant the 
appellant's prolonged period of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the character of the 
appellant's discharge from service constitutes a bar to the 
payment of VA benefits.  Initially, the Board observes that 
the Veterans Claims Assistance Act of 2000 (hereinafter VCAA 
or the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).

The Board is not precluded from proceeding to an adjudication 
of the appellant's claim as the requirements of such 
authority have been satisfied.  Specifically, the record 
reflects that the appellant was sent a letter with attachment 
in August 2001 which identified the issue and pertinent 
regulation involved in this matter, and provided, 
essentially, the dictates of the VCAA.  The appellant and his 
representative were notified of the evidence generally 
necessary to substantiate claims submitted to the RO, what 
evidence he was being expected to obtain and submit or 
provide information to allow the RO to obtain such evidence, 
and what evidence the RO would obtain and had obtained.  As 
well, the statement of the case and supplemental statement of 
the case, issued in May and June 2002, respectively, 
contained the pertinent laws and regulations governing this 
claim and the reasons for the denial of the claim.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
and he has been afforded ample opportunity to submit such 
information and evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the RO also has made reasonable efforts to 
obtain relevant records.  As will be discussed below, the 
appellant's service medical records and personnel records are 
contained in the claims folder, as are written statements 
made by the appellant.  In addition, as noted above, the 
appellant was afforded a hearing before the undersigned in 
December 2002. 

In this regard, claims such as the one before the Board 
involve, for the most part, a determination based on the law 
and a review of service personnel and medical records, as 
well as lay evidence (usually provided by the appellant), as 
opposed to a determination based on the weighing of current 
medical evidence.  That said, the relevant evidence to review 
is already of record, and the appellant does not claim 
otherwise. 

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the appellant will not 
be prejudiced as a result of the Board deciding this claim.  


The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2), 101(18) (West 2002); 
38 C.F.R. § 3.12(a) (2003).  

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West 
2002). 

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2003).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 
38 C.F.R. § 3.12(c)(6) (2003).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began. The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2003). 
 
In the present case, the record shows that the appellant 
entered active duty in the Army in October 1966.  A DD Form 
215 (Correction to DD Form 214) issued in August 2002 shows 
that he served in Vietnam from March 1967 to May 1968 and 
from November 1968 to July 1970.  The appellant's DD Form 214 
reflects that he was absent (i.e. AWOL) from March 30, 1969, 
to March 29, 1970.  It is noted that soon after his return to 
service, in June 1970, he was charged with an additional 
violation of the Uniform Code of Military Justice when he 
refused to obey a direct order from a superior (he was order 
to a work area outside of his barracks).  In July 1970, the 
appellant was issued a discharge under other conditions other 
than honorable.  

Records from the Department of the Army also reflect that in 
October 1967 the appellant was convicted by special court 
martial of sleeping on his post as sentinel and confined for 
three months, and that in January 1968 accepted a nonjudical 
punishment for absenting himself from his place of duty and 
disobeying a lawful order.  In addition, in October 1968 he 
accepted a nonjudicial punishment for having an alcoholic 
beverage in his place of duty while on duty. 

A review of the appellant's service medical records reflects 
that while he indicated, on a June 1970 report of medical 
history filled out in conjunction with his separation 
examination, that he had in the past or did at that time 
suffer from depression or excessive worry, he was found to be 
psychiatrically normal on the examination itself.  The 
remaining service medical records are negative for any 
complaints or treatment of psychiatric symptoms or diagnoses.  
It is noted that on entrance into service, the appellant 
weighed 186 pounds and that on separation he weighed 210 
pounds. 

The appellant contends that, essentially, the character of 
his discharge from service should not bar any payments of VA 
benefits.  In reviewing the appellant's statements and sworn 
testimony made since service, it appears that he is 
contending that health issues, a family and hometown tragedy, 
and problems with his subordinates individually or 
collectively caused him to go AWOL in March 1969.  

In a September 2001 statement, the appellant related that 
prior to going AWOL he was put on light duty due to a 
football injury.  He related that this duty included handling 
open containers containing defoliants, that a co-worker 
became ill with internal bleeding and was discharged from 
service, and that he then became sick.  He stated that he was 
sick for six months thereafter, suffered significant weight 
loss (from 240 to 165 pounds), was unable to drink cold of 
hot liquids secondary to nosebleeds they caused, and that his 
skin peeled of his entire body.  

In his June 2002 substantive appeal, the appellant added that 
he was not ready for the things he experienced in Vietnam, 
that he had a tenth grade education, and that there were 
racial issues there similar to those that were ongoing at 
that time in the United States.  He related that in August 
1967 he received news that his 10-year-old sister was 
electrocuted and died, and that in December 1967 he learned 
that a bridge in his hometown had collapsed and killed 
several people.  The appellant attached newspaper clippings 
to his substantive appeal in support of these contentions.  

In this substantive appeal, the appellant essentially stated 
that by the time he went AWOL he felt as if he had "no where 
to turn," noting that while on a home visit soldiers were 
called killers and that he was frustrated with the war.  He 
again indicated that he sick while AWOL, adding that he had 
no records of his ailments.   

During the December 2002 videoconference hearing, the 
appellant testified that just prior to going AWOL, he was 
involved in altercations ("scrapes") with his superiors, 
possibly with racial overtones (his testimony was somewhat 
unclear on this point).  He related that he was sent to work 
at a fuel dump in Cam Ranh Bay and at the time felt as though 
"like [he] was mentally sick" and that his health was 
deteriorating; and, that at that point he went AWOL.  

The appellant testified further that while AWOL he began 
feeling what he came to believe were the symptoms of Agent 
Orange exposure but that he did not see any military doctors 
at the time for treatment.  He did note that he saw 
Vietnamese doctors but that, essentially, a determination 
could not be made regarding his ailment.  The appellant 
further testified that upon returning to service he requested 
a discharge but was told to return to the fuel dump, which he 
apparently refused.  

Again, the appellant contends that, essentially, the 
character of his discharge from service should not bar any 
payments of VA benefits.  As documented above, he has 
provided explanations as to why he went AWOL in various 
statements and during his testimony in December 2002.   

After reviewing the entire claims folder and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane-as that term is defined by applicable regulation-at 
the time he went AWOL, which determined to have been the 
case, as noted above, would not bar payment of benefits.  See 
38 C.F.R. § 3.12(b) (2003).  Indeed, the appellant mentioned 
during the December 2002 hearing that prior to his period of 
AWOL he was mentally sick or may have been mentally sick, and 
he noted in a June 1970 record that he had in the past or did 
at that time suffer from depression or excessive worry.  
Significantly, however, he was found to be psychiatrically 
normal on the examination itself, and the remaining service 
medical records are negative for any complaints or treatment 
of psychiatric symptoms or diagnoses.  More importantly, 
neither these records nor the appellant's statements suggest 
that he was insane (as opposed to, for example, anxious or 
worried) at the time he went AWOL.  As well, there is no 
medical evidence of record suggesting that such is the case.  

Further, the Board finds that the appellant has not raised 
compelling circumstances which would warrant his prolonged 
unauthorized absence such that the character of his discharge 
should not serve as a bar to VA benefits.  Initially, the 
Board points out that it appears that prior to going AWOL the 
character of the appellant's service was at times less than 
honest, faithful, and meritorious, and it is apparent that 
such was also the case subsequent to his return to service as 
evidenced by the additional charge levied against him in June 
1970, as noted above.  Nevertheless, it appears that 
generally (save the few incidents listed above) speaking, and 
giving the appellant the benefit of the doubt, the 
appellant's service prior to the period of AWOL was honest, 
faithful, and meritorious.

In any event, regarding any family emergencies or the like, 
while not doubting that the appellant's young sister died 
suddenly during his service, this event apparently took place 
in August 1967, one year and nine months prior to the him 
going AWOL (while in Vietnam).  As well, the above referenced 
bridge collapsed in December 1967, also over a year before 
the appellant went AWOL.  The Board notes that the appellant 
was 21 years of age, and is of the opinion that despite this 
relatively young age, altercations with superiors, 
frustration with the war and the apparent tragic events of 
the past are not compelling circumstances justifying 
unauthorized leave for that substantial amount of time.  

The appellant's explanation that he was sick, including due 
to exposure to Agent Orange, and that he lost a significant 
amount of weight, in or around the time he went AWOL, is 
simply not substantiated by the objective evidence of record.  
Regarding the alleged weight loss, it is pointed out that the 
service medical records indicate that the appellant in fact 
gained weight between the time he entered service to the time 
he was discharged, as noted above.  The appellant also 
alluded to racial tensions and the like as possibly playing a 
role in his ultimate absence, however, he has not elaborated 
on this particular explanation. 

In sum, the foregoing evidence does not show that the 
appellant had a valid legal defense to his AWOL charge, or 
any other compelling reasons warranting his period of AWOL, 
even when the facts are evaluated in terms of his age, 
cultural background, educational level and judgmental 
maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2003).  Accordingly, 
the Board finds that compelling circumstances have not been 
shown which warrant his prolonged unauthorized absence.

In conclusion, the evidence of record leaves no doubt that 
the appellant was ultimately discharged under other than 
honorable conditions as the result of, among other things, an 
absence without official leave for a continuous period of at 
least 180 days.  This type of discharge is clearly a bar to 
entitlement to VA benefits.  38 U.S.C.A. § 5303(a) (West 
2002).  Based upon the evidence of record, the Board finds 
that the appellant was not insane at the time he committed 
the offense, and that compelling circumstances have not been 
shown which warrant his prolonged unauthorized absence.  
Accordingly, the appeal is denied.

As a final point, the appellant has indicated (most recently 
during the December 2002 videoconference hearing) that he has 
attempted to upgrade his discharge through filings with the 
Army Board of Correction of Military Records, but to no 
avail.  During the hearing, he indicated that the most recent 
response received from the Army was in August 2002, which 
recommended some changes to his DD Form 214 (as noted above) 
but denied his request for a discharge upgrade.  The 
appellant further indicated that he had or was in the process 
of resubmitting a claim for an upgrade, but to date, 
information regarding any decision rendered has not been 
received in the claims folder.  The appellant is within his 
rights and encouraged to submit an application to reopen this 
claim before the Board, especially if any change is made by 
the Army regarding his discharge.  


ORDER

Basic eligibility for VA benefits is not met, and as such, 
the appeal is denied.



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



